        Case: 1:17-cv-01335-SO Doc #: 34 Filed: 02/05/19 1 of 4. PageID #: 800



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JOHN DOE,                                          )
                                                   )
               Plaintiff,                          ) CASE NO. 1:17-cv-01335
                                                   )
   v.                                              ) Judge Solomon Oliver, Jr.
                                                   )
OBERLIN COLLEGE,                                   )
                                                   )
               Defendant.
                                                   )

           OBERLIN COLLEGE’S RESPONSE IN OPPOSITION TO
   JOHN DOE’S MOTION FOR LEAVE TO SERVE LIMITED PAPER DISCOVERY

        During the February 26, 2018 telephonic case management conference, this Court

directed the parties not to begin discovery until it ruled on Defendant Oberlin College’s Motion

to Dismiss Plaintiff’s Amended Complaint (“Oberlin’s Motion”). See Dkt. 28. Plaintiff in his

Motion for Leave to Serve Limited Paper Discovery asks the Court to abandon its ruling so that

the parties can unnecessarily devote resources to discovery on claims that are subject to dismissal

through Oberlin’s Motion. See Dkt. 33. The Case Management Conference Order issued on

March 2, 2018—which Oberlin acknowledges does not expressly stay discovery—set the cut-off

for fact discovery in this standard track case at 120 days after the resolution of Oberlin’s Motion,

which seeks dismissal of all three of Plaintiff’s claims. Dkt. 27 at 1. There is no reason for the

Court to amend its directive.

        Plaintiff’s stated commitment to conduct paper discovery only as to his breach of contract

and Title IX claims (Counts I and II of the Amended Complaint) does not minimize the waste of

resources that would result from engaging in discovery at this juncture. See Dkt. 33 at ¶ 8.

While Oberlin believes that Plaintiff’s Amended Complaint fails to state any claim, the Court

could dismiss only Plaintiff’s Title IX claim (Count II of the Amended Complaint) and then

decline to exercise supplemental jurisdiction over the state law breach of contract and negligence
       Case: 1:17-cv-01335-SO Doc #: 34 Filed: 02/05/19 2 of 4. PageID #: 801



claims (Counts I and III), resulting in dismissal of the entire action. See Dkt. 28-1 at 15 n.12.

Any discovery conducted prior to the Court ruling on Oberlin’s Motion runs a substantial risk of

being a wasted effort.

       Plaintiff in his Motion complains that Oberlin filed a renewed motion to dismiss as to the

entirety of his Amended Complaint, rather than simply address the new allegations in his

amended pleading. Dkt. 33 at ¶ 4. Oberlin recalls that, with the Court’s consent, the parties

agreed during the February 26 telephonic case management conference that it would be more

efficient for Oberlin to brief the entirety of Plaintiff’s Amended Complaint, rather than simply

address Plaintiff’s new allegations. The later course would have required the Court to review a

total six briefs (two opening briefs, two oppositions, and two reply briefs) rather than the three

briefs that are the subject of Oberlin’s Motion. See Dkt. 28, 29 & 30. The same goal of

preserving judicial and party resources warrants denying Plaintiff’s Motion and foregoing the

start of discovery until the Court determines whether Plaintiff has in fact stated a claim. 1

       The parties followed the Court’s schedule and Oberlin’s Motion was fully briefed on

April 13, 2018, or about six weeks after the telephonic status conference on February 26. Dkt.

27 at 2. On September 11, 2018, Plaintiff submitted a Notice of Supplemental Authority in

regard to the Sixth Circuit’s decision, Doe v. Baum, 903 F.3d 575 (6th Cir. 2018). See Dkt. 31.

On September 21, 2018, Oberlin filed a response to Plaintiff’s Notice. Dkt. 32. Among other

things, Oberlin pointed out that the basis on which the court in Baum reversed dismissal of a

Title IX claim—the absence of newly articulated standards of procedural due process required of

public universities—does not apply to private colleges such as Oberlin and, therefore, cannot


1
  The case that Plaintiff cites in support of conducting paper discovery is procedurally inapposite.
Dkt. 33 ¶ 8. In that case, the court permitted the parties to engage in document discovery after
ruling that the plaintiff had stated a breach of contract claim against the university. See Doe v.
George Washington Univ., No. 1:18-cv-553 (RMC) Order (D.D.C. Aug. 14, 2018).
                                                  2
       Case: 1:17-cv-01335-SO Doc #: 34 Filed: 02/05/19 3 of 4. PageID #: 802



serve as evidence of an erroneous outcome. Dkt. 32 at 1. As a result, Baum does not save

Plaintiff’s Title IX claim.

       Oberlin respectfully requests that the Court deny Plaintiff’s Motion to Serve Limited

Paper Discovery.



        Dated: February 5, 2019                    Respectfully submitted,

                                                    /s/ David H. Wallace
                                                   David H. Wallace (0037210)
                                                   dwallace@taftlaw.com
                                                   Cary M. Snyder (0096517)
                                                   csnyder@taftlaw.com
                                                   Taft Stettinius & Hollister LLP
                                                   200 Public Square, Suite 3500
                                                   Cleveland, Ohio 44114-2302
                                                   Telephone: 216.241.2838
                                                   Fax: 216.241.3707

                                                   Attorneys for Defendant Oberlin College




                                               3
       Case: 1:17-cv-01335-SO Doc #: 34 Filed: 02/05/19 4 of 4. PageID #: 803



                                  CERTIFICATE OF SERVICE

        I hereby certify that on February 5, 2019, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.


                                                        /s/ David H. Wallace
                                                        David H. Wallace

                                                        One of the Attorneys for Defendant
                                                        Oberlin College




                                                   4
